DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-7 and 15-35 are allowed.
	Sweet, III et al. (US 20170295069) teaches a processor of the UAV may determine an altitude of the UAV. The processor may optionally also determine a speed or vector of the UAV. Based on the determined altitude and/or speed/vector of the UAV, the processor may adjust the communication parameter of the communication link between the UAV and a communication network. The processor may transmit signals based on the adjusted communication parameter, which may reduce radio frequency interference caused by the transmissions of the UAV with the communication network.
Manssor (US 20140140295) teaches a network node receives measurement reports from, scheduled UEs (S1) and determines, based on the measurement reports, a number of neighboring cells that scheduled future transmissions by the scheduled UEs are likely to interfere with (S2). An interference indicator for each of the number of neighboring cells likely to be interfered with is determined (S3), and the network node sends the interference indicator to one or more neighbor network nodes serving one of the number of neighboring cells likely to be interfered with (S4). 
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “receiving, at an unmanned aerial vehicle (UAV), a downlink signal from a neighboring cell; calculating an estimated uplink interference caused by the UAV at the neighboring cell based at least partially on at least one characteristic of the downlink signal; 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641